Citation Nr: 0731776	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  05-36 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for right knee 
degenerative joint disease, rated 20 percent before August 9, 
2005.

2. Entitlement to an increased rating for a right knee 
degenerative joint disease with a total knee replacement, 
rated 30 percent from October 1, 2006.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1971 to May 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2005, of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In March 2007, the veteran filed additional private medical 
records with the Board without a waiver of review by the 
agency of original jurisdiction review.  The records, dated 
from September 2005 to April 2006, include range of motion 
studies.  As the records do not address the issue of whether 
his right knee has "severe painful motion," the criteria 
for the next higher rating under 38 C.F.R. § 4.71a, 
Diagnostic Code 5055, a remand to the agency of original 
jurisdiction for review is not required.  38 C.F.R. § 
20.1304(c).  


FINDINGS OF FACT

1. For the period before August 9, 2005, the right knee 
degenerative joint disease was manifested by flexion to 125 
degrees with pain and extension to zero degrees without 
ligament instability.

2. From October 1, 2006, the right knee degenerative joint 
disease with a total knee replacement is not manifested by 
severe painful motion or weakness.




CONCLUSIONS OF LAW

1. For the period before August 9, 2005, the criteria for a 
rating higher than 20 percent for right knee degenerative 
joint have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002 & Supp. 2007); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5010, 5257, 5260, 5261 (2007).

2. From October 1, 2006, the criteria for a rating higher 
than 30 percent for the right knee degenerative joint disease 
with a total knee replacement have not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5055 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in November 2004 and in March 2006.  The 
veteran was notified of the evidence needed to substantiate 
the claim for increase, namely, that the disability had 
increased in severity.  The veteran was also notified that VA 
would obtain VA records and records of other Federal agencies 
and that he could submit private medical records or 
authorizes VA to obtain private medical records on his 
behalf.  He was asked to submit any evidence that would 
include that in his possession.  The notice included the 
provisions for assigning a disability rating and for an 
effective date.  

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (identifying 
the criteria needed for a disability rating and an effective 
date).

To the extent that the provisions for assigning a disability 
rating and for an effective date were provided after the 
initial adjudication, the timing of the notice did not comply 
with the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice and subsequent readjudication as 
evidenced by the supplemental statements of the case, dated 
in November 2006.  Mayfield v. Nicholson, 07-7130 (Fed. Cir. 
Sept. 17, 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.). 



Duty to Assist

Under 38 U.S.C.A. § 5103A (West 2002), VA must make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained VA and private medical records as well as afforded 
the veteran VA examinations.  As the veteran has not 
identified any additional evidence pertinent to the claims 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims is required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Rating Criteria 

Prior to the right knee replacement surgery, the right knee 
degenerative joint disease was rated as 20 percent disabling 
under Diagnostic Codes 5010, 5257, and 5260.  Since the 
August 2005 surgery, the right knee degenerative joint 
disease was rated as 100 percent disabling effective from 
August 9, 2005, and 30 percent disabling effective from 
October 1, 2006, under Diagnostic Code 5055.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The Period before August 9, 2005

Under Diagnostic Code 5010, traumatic arthritis substantiated 
by X-ray is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis under 
Diagnostic Code 5003 is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  

Limitation of motion of the knee is rated under Diagnostic 
Codes 5260 and 5261. For the period before August 9, 2005, a 
separate rating may be assigned the right knee disorder for 
limitation of flexion and extension. 

Under Diagnostic Code 5260, the criterion for the next higher 
rating, 30 percent, is flexion limited to 15 degrees.  

Under Diagnostic Code 5261, the criterion for a 10 percent 
rating is extension limited to 10 degrees.  

For the period before August 9, 2005, the right knee 
disability may also be rated separately for instability under 
Diagnostic Code 5257.  Under Diagnostic Code 5257, the 
criteria for a 10 percent rating are either slight recurrent 
subluxation or slight instability.

Functional impairment due to pain or painful motion is a 
factor in evaluating the severity of a musculoskeletal 
disability.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 
8 Vet. App. 202 (1995).

Normal knee motion is from zero degrees of extension to 140 
degrees of flexion. 38 C.F.R. § 4.71, Plate II (2007). 

Factual Background

Private treatment records from B.A.B., MD, dated from 
September 2001 to June 2004, show that the veteran complained 
of right knee pain, locking, and swelling.  Examinations 
during these times revealed right knee crepitus and the knee 
was aspirated as well as injected.  

Records of the Medical Centre Surgical Hospital, dated in 
June 2001 and June 2004, show the veteran had arthroscopies 
of the right knee.  In June 2001, he had debridement, a 
chondroplasty, a partial medial meniscectomy, removal of 
osteophytes, and resection of plica.  

In June 2004, he had debridement, a chondroplasty, removal of 
osteophytes, and a partial medial and lateral meniscectomy.

On VA examination in December 2004, the veteran complained of 
knee pain, swelling, and locking with monthly cortisone shots 
and a recent surgery without any relief.  The range of motion 
of the right knee was 0 to 125 degrees with pain and crepitus 
with flexion.  There was moderate fluid around the knee.  
There was no laxity or instability in the right knee.  The 
veteran intermittently used a cane and had pain with walking 
from two to four blocks.  The examiner expressed the opinion 
that although the joint was painful with motion, the veteran 
had no additional limitation with repetitive use or flare-ups 
and that examination revealed no weakness, excess 
fatigability, or incoordination.

Analysis 

The record shows that for the period before August 9, 2005, 
flexion was 125 degrees.  As the criterion for a 30 percent 
rating is flexion limited to 15 degrees, the findings 
pertaining to limitation of flexion do not more nearly 
approximate or equate to flexion limited to 15 degrees even 
when considering functional loss due to pain and painful 
movement.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 
Vet. App. 202 (1995). 

As for a separate rating for extension for the period before 
August 9, 2005, extension has been consistently found to be 
normal at zero degrees.  As extension is not limited to 10 
degrees, the criterion for a separate compensable rating 
based on limitation of extension is not shown even when 
considering functional loss due to pain and painful movement.  

And a separate rating based on instability under Diagnostic 
Code 5257 is not warranted as there is no objective evidence 
of right knee ligament laxity or instability.  

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for the 
right knee degenerative joint disease for the period before 
August 9, 2005.  38 U.S.C.A. § 5107(b). 

Since October 1, 2006

From October 1, 2006, under Diagnostic Code 5055, the 
criterion for the next higher rating, 60 percent rating, is 
the prosthetic replacement of knee joint with chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity. 

Factual Background

Private medical records of B.A.B., MD, dated from August 2005 
to April 2006, show that after the knee replacement surgery 
the veteran was doing well.  In September 2005, the range of 
motion of the right knee was 2 to 130 degrees and in January 
2006, the range of motion of the right knee was 0 to 135 
degrees. 

On VA examination in July 2006, the veteran stated that since 
his surgery his right knee had been doing well and at this 
point he had returned to "90% of full function."  
Nonetheless, he complained of periodic generalized soreness 
and some difficulty squatting.  He denied problems with 
incapacitating flare-ups, additional limitations following 
repetitive use, incoordination, fatigue, weakness, and lack 
of endurance.  He did not require an assistive devise.  The 
veteran also stated that he returned to work six weeks after 
his surgery and he was able to perform full activities of 
daily living.  

On examination, the right knee had some mild effusion and 
while he had no instability at 0 degrees, he had mild 
instability at 30 degrees.  However, the veteran was not in 
acute distress and had a normal gait without assistive devise 
or brace.  Right knee range of motion was 3 to 134 degrees 
without pain.  The right knee was not tender to palpation and 
Lachman's was negative.  The diagnosis was right total knee 
replacement without disability.

Analysis 

From October 1, 2006, the record is negative for evidence of 
severe painful motion or weakness in the right knee.  In 
fact, at the July 2006 VA examination the veteran reported 
that he was doing well and had returned to about 90% of full 
function and he denied having problems with incapacitating 
flare-ups, incoordination, fatigue, weakness, or lack of 
endurance.

For these reasons, the preponderance of the evidence is 
against the claim for a rating higher than 30 percent for the 
right knee disability for the period from October 1, 2006.  
38 U.S.C.A. § 5107(b). 


ORDER

For the period before August 9, 2005, a rating higher than 20 
percent for right knee degenerative joint disease is denied.

From October 1, 2006, a rating higher than 30 percent for the 
right knee degenerative joint disease with total knee 
replacement is denied.



____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


